DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 May 2019 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitations are being interpreted under 35 U.S.C. 112(f)
“means for providing…” of claim 19 (corresponding structure: authentication circuit 673 or 504 as described in Paragraph 61 of Applicant’s Specification)
“means for authenticating at a local processor…” of claim 20 (corresponding structure: authentication circuit 522 as described in Paragraph 56 of Applicant’s Specification)
“means for authenticating at the remote server…” of claim 20 (corresponding structure: authentication circuit 532 as described in Paragraph 55 of Applicant’s Specification)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0095918 by Stahl et al. in view of U.S. Patent No. 6,480,101 to Kelly et al.
As to claim 1, Stahl discloses an apparatus, comprising: 
Stahl: 68 - Fig 4 ; Page 2, Sec 12 & 14, Page 4, Sec 40;  RMPB module in an embedded multimedia card memory); and 
control circuitry configured to authenticate access to the RPMB including authentication of write access to the RPMB and authentication of read access to the RPMB (Stahl: 68 - Fig 4 ; Page 2, Sec 12 & 14, Page 4, Sec 40; access to RMPB read and write controlled with a key shared with the trusted execution environment).
Stahl does not expressly disclose the use of a plurality of keys including a read key and a write key to control access to a memory.
Kelly discloses the use of a plurality of keys including a read key and a write key to control access to a memory (Kelley: Col 20; Lines 36-43; read key and write key used to control reads and writes to memory blocks).
Stahl and Kelly area analogous art because they are from the common area of secure memory access.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the instant application, to use the plurality of keys of Kelly in the system of Stahl.  The rationale would have been to preserve data integrity and security (Kelly: Col 20, Lines 44-54).
As to claim 2, the modified Stahl/Kelly reference further discloses wherein the write key is to authenticate write access to the RPMB and limit write access exclusively to an entity that contains a copy of the write key and the read key is to authenticate data read from the RPMB in response to an RPMB read command (Stahl: 68 - Fig 4; Page 2, Kelley: Col 20; Lines 36-43; Stahl discloses limiting read/write access to the TEE that has the shared key and Kelley discloses the distinct read and write keys). 
As to claim 11, the modified Stahl/Kelly reference discloses a method comprising: 
in response to a request for write access to a Replay Protected Memory Block (RPMB) in a non-volatile memory, authenticating a source of the request for write access using a write key stored in the non-volatile memory and granting write access upon authentication (Stahl: 68 - Fig 4; Page 2, Sec 12 & 14, Page 4, Sec 40 and Kelley: Col 20; Lines 36-43); 
in response to granting write access, storing data from the source of the request for write access in the RPMB (Stahl: 68 - Fig 4; Page 2, Sec 12 & 14, Page 4, Sec 40 and Kelley: Col 20; Lines 36-43); and 
in response to a request to read the data stored in the RPMB, authenticating data read from the RPMB using a read key stored in the non-volatile memory (Stahl: 68 - Fig 4; Page 2, Sec 12 & 14, Page 4, Sec 40 and Kelley: Col 20; Lines 36-43).  
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0095918 by Stahl et al. in view of U.S. Patent No. 6,480,101 to Kelly et al. further in view of U.S. Patent Application Publication No. 2019/0013079 by Blodgett et al.
As to claim 3, the modified Stahl/Kelly reference discloses all recited elements of claim 2 from which claim 3 depends.

Blodgett discloses wherein the control circuitry is further configured to maintain a write counter and authenticating write access to the RPMB includes generating a Message Authentication Code (MAC) from the write key and the write counter (Blodgett: Page 6, Sec 58 – Page 9, Sec 59).
The modified reference and Blodgett area analogous art because they are from the common area of secure memory access.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the instant application, to use the MAC generation of Blodgett in the system of the modified reference.  The rationale would have been to enable the protection of regions of memory (Blodgett: Page 6, Sec 58 – Page 9, Sec 59).
As to claim 15, the modified Stahl/Kelly reference further discloses further comprising: in response to authenticating the source of the request for write access, incrementing a write counter (Blodgett: Page 6, Sec 58 – Page 9, Sec 59).  

Allowable Subject Matter
Claims 19-20 are allowed.
Claims 4-10, 12-14 and 16-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 19, none of the art of record discloses, individually or in reasonable combination, a memory system featuring a Replay Protected Memory Block (RPMB) where the memory system provides separate read and write authentication where read access is limited to one or more local processors and write authentication is limited to a remote server.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2011/0119498 by Guyott discloses using an encryption key to create a message authentication code
U.S. Patent Application Publication No. 2014/0250290 by Stahl et al. discloses storing a memory image in a RPMB
U.S. Patent Application Publication No. 2016/0070656 by Babu et al.
U.S. Patent Application Publication No. 2018/0314847 by Yeo et al. discloses a memory with separate read and write keys
U.S. Patent Application Publication No. 2019/0236031 by Kim discloses a RMPB with a MAC

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432